November 8, 2016 Via EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Amanda Ravitz Laurie Abbott Re: Aehr Test Systems Registration Statement on Form S-3 Originally filed October 25, 2016 File No. 333-214218 Acceleration Request Requested Date: November 11, 2016 Requested Time: 9:00 A.M. Eastern Time Ladies and Gentlemen: Pursuant to Rule461 under the Securities Act of 1933, as amended, Aehr Test Systems (the “ Registrant ”) hereby requests that the Securities and Exchange Commission (the “ Commission ”) take appropriate action to declare the above-referenced Registration Statement on FormS-3 (File No. 333-214218) (the “ Registration Statement ” ), effective at the “Requested Date” and “Requested Time” set forth above or as soon thereafter as practicable. The Registrant hereby authorizes each of Mark Reinstra and Bradley Kondracki, attorneys with the Registrant’s outside legal counsel, Wilson Sonsini Goodrich & Rosati, Professional Corporation, to orally modify or withdraw this request for acceleration. We request that we be notified of the effectiveness of the Registration Statement by telephone to Mr. Reinstra at (650) 320-4566. Sincerely, AEHR TEST SYSTEMS By: /s/Kenneth B. Spink Kenneth B. Spink Chief Financial Officer and Vice President of Finance cc: Gayn Erickson,Aehr Test Systems Mark L. Reinstra, Wilson Sonsini Goodrich & Rosati, P.C. Bradley Kondracki, Wilson Sonsini Goodrich & Rosati, P.C.
